Citation Nr: 1609674	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for foot problems to include heel spurs.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to service connection for sleep disturbances.

4.  Entitlement to service connection for carpal tunnel syndrome.

5.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Adam R. Luck, Esq.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
It appears that a substantial portion of the Veteran's claims file has not been properly associated with Virtual VA and Veterans Benefits Management System.  Specifically, the July 2011 rating decision is of record, but the electronic claims file is missing at least the following documents:  the Veteran's March 2010 claim that initiated the instant appeal, the April 2010 Duty to Assist Notification Letter, private and VA treatment records, the Veteran's service treatment records, an August 2010 VA examination report, a lay statement from a Mr. [redacted], the Notice of Disagreement, the Statement of the Case, and the Substantive Appeal (VA Form 9).  In addition, given that the sinusitis claim is one to reopen, the August 1993 rating decision and any materials associated with it also appear to be missing.  

According to a December 2015 email prepared by personnel at the RO, "lost file" procedures were to be undertaken at that time.  Nevertheless, upon review of the limited available record it is unclear if the RO has begun the procedure to rebuild the Veteran's claims file.  Notably, it does not appear that the Veteran has been properly notified and provided an opportunity to (re-)submit any evidence in support of her claim.  

Additionally, the Veteran was scheduled for a hearing before the Board in December 2015.  The day before the hearing, the Veteran was contacted by the RO and instructed that the hearing needed to be postponed and would be rescheduled in the near future.  As the Veteran apparently requested a hearing in her substantive appeal and has not been afforded said hearing, remand is also appropriate to afford her a hearing at the RO. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should take all procedurally appropriate actions to rebuild the missing contents of the claims file.  Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in her possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.  

All attempts to rebuild the missing contents of the original claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the claims file must be associated with the claims file.  

2. Thereafter, the RO should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge at the RO, in accordance with her request.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



